DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11/19/21 has been entered. Claims 1-20 remain pending, with claims 14-20 being withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 2015/0367538) in view of Whol Jr (US 2011/0086204) (hereafter referred to as Whol).
	Regarding claims 1 and 6, Mochizuki teaches a method for bonding comprising: receiving first (10) and second (20) elements, the first element (10) being a composite material (paragraph [0057]); applying a laser-based treatment (par. [0071]) to a surface of the first element (10) to obtain a treated surface; patterning the treated surface to have plural trenches (Figure 1, #12); applying an adhesive (Par. [0085]) to one of the first (10) and second (20) elements; and joining the first element (10) to the second element (20) so that the adhesive is between the first (10) and second (20) elements (paragraph 85).
	Mochizuki does not teach partially exposing a subset of fibers while not exposing others in multiple laser treatments.
	Whol teaches partially exposing a subset of fibers while not exposing others in multiple laser treatments (abstract, paragraphs 22-25).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the Mochizuki such that a subset of fibers are exposed and not others in multiple laser treatments as taught by Whol as doing such would allow the user to customize the surface pattern of the template which would allow for favorable adhesion promoters (paragraphs 7 and 25) and would allow the user the to maximize the usage of the product which would increase efficiency and profit.

Regarding claims 2-3, the teachings of Mochizuki are disclosed above. As stated above, Mochizuki teaches the same first and second elements as claimed. Therefore they would have the same properties as the claimed invention, including toughness and rule of mixture.

	Regarding claim 4, the teachings of Mochizuki are disclosed above. Mochizuki also teaches that a laser treatment is done to a first surface of the first element (paragraph 71) which can expose carbon fibers (paragraphs 56-57).

	Regarding claim 7, Mochizuki also teaches that the trenches are parallel to each other (figures 2 and 5).

	Regarding claim 8, the teachings of Mochizuki are disclosed above. As disclosed above, Mochizuki teaches carbon fibers (paragraphs 56-57) and trenches. Depending on the point of view of the user, it is noted that the trenches would be parallel to the carbon fibers in the first element.

	Regarding claim 9, Mochizuki teaches that the width and distance between trenches is in the order of micrometers (paragraphs 67-68).



Regarding claims 11-12, Mochizuki teaches that the width of the trench is 200 micrometers (paragraph 67) and that the depth of the groove is half the length of the groove (paragraph 69).
It would have been obvious to one of ordinary skill in the art to modify the size of the trench in order to achieve the desired user size and shape. It further would have been obvious through routine experimentation to find the ideal size of the trench. This is a modification of size and shape of the product and would not produce any new or unexpected results.

Regarding claim 13, the teachings of Mochizuki are disclosed above.
Mochizuki does not teach the laser treatment of the second element to form trenches.
It would have been obvious to one of ordinary skill in the art to use the laser treatment at any location, to any component where it was desired to form trenches, as this is an already known feature in the art (as disclosed above in Mochizuki). This is a duplication of steps and would not produce any new or unexpected results.



5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 2015/0367538) in view of Whol Jr (US 2011/0086204) (hereafter referred to as Whol) and in further view of Sabau (US 2016/0265570).
	Regarding claim 5, the teachings of Mochizuki and Whol are disclosed above.
	The references do not teach the laser fluence value.
	Sabau, drawn to the field of laser treating elements and joining with an adhesive, teaches a laser fluence of 0.2-3 J/cm2 (paragraph 68).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Mochizuki and Whol such that the laser fluence value is less than 10 J/cm2 as taught by Sabau as doing such would be optimal in treatment to create geometrical features (paragraphs 8 and 68). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748